                  0:20-cv-04519-SAL-PJG                             Date Filed 06/23/21                          Entry Number 42                   Page 1 of 7

                                                                                                                                                                                     ■

    U.S. Oepartmeni: of Justice                                                           PROCEss-RECEIPT AND RETURN
    United States Marshals Service
                                                                                          See "l11§.llJ'ctia11s fa,. Sez,;ce of'Process bv U.S.   Mw:shal"
     PLAINTIFF




        SERVE {~:-!-!-!~r.=....-::.f~a.a.....f.:.:-~~11=:!~~~..o(Ju:.L..&docX:L..1r£Lc..L~~----
              AT                                                                                                                                                    r-,.:,
                                                                                                                                                                    (   :",.;',_)-
                                                                                                                                                                        -1
     SBND NOTTCB OF SBRVICB COPY TO REQUESTER AT NAMB AND ADDRESS BELOW                                             Number ofproceu to bs

                  r                                                                                                 served with this Fann 285

                                                                                                                    Number of partisa 11> bs
                                                                                                                                                         C:.             I
                                                                                                                                                                        en
                                                                                                                    served In Ibis 011111                l
                                                                                                                                                         .,__



                  L
        SPBCIA.L. lNSTRUCTTONS OR OTHER. INFORMATION THAT WILL ASSIST IN BXPBDlTlNO SER.VICE (lngllldcBusmm qndA{(lrnntcAd~.;;
        All Tttlttf~an• N11mbim; nnd BsdmtJtttd Time, A11ailabltt farS11rllfc1tJ:                                      <.
    ~         ~                                                                                                                                                              ~


                      ..
                     .::r
                     X:
                    0..

                                                                                                                 TELl!PRONB NUMBBR




                                                           U.S. MARSHAL ONLY-DO NOT WRITE BELOW T
    I ackn ledg"9ceipt for ths total                        District of
    numbin::,,fproceu indicated.                            Origin
    (Sign only for USM 285 ifmara
    than an• USM 285 /1 submltt11d)               l         No.$_            No.

    I he111by ci:rttfy and return that I D have persoaally served, 0 have legal evidence of service,     have executed u shown in "Romarka", tbs process described
    on the individual ,.company, corporatloo, etc~ at the address showo above on Iba on the Individual, company, corporation, eta. shown attbe addrua inserted below,

    0     I hereby cllrtlfy and return that 1em unable to locate the Individual, company, corporation, etc. named above (S• remarla b!tlow)

                                                                                                                          0   A pmon of suitable, age and dlllcratlon
                                                                                                                              then llllldln1 In d11fendan~1 usual pfage ·
                                                                                                                              ofaboda
                                                                                                                          Cati                  Time
                                                                                                                                                                    Q;m
                                                                                                                                                                   i.d' pm



    Servlca Fea             Total Mileage Chargea Forwarding Fee          Total Charges       Advanca Deposits     Amount owed to U.S. Marah11I• or
    L"t) h,5                including endeavor.                                                                    (Amount of Refund•)

    , ~ .oo                  e;,                                            I ~~.3~


                              I. CLERK OFTHB COURT                                                                                    PRIOR EDITIONS MAY BR USED
                              2. USMS RECORD
                              3. NOTICE OP SBRVICB
                              4. BILLING STATEM BNT': To ba reiumed to the U.S. Marshal with payment,
                                 if nny amount is owed. Please remit promptly payable to U.S. Marshal,                                                          FormUSM-28'
                              5. ACKNOWL6D0MBNT OF RECEIPT                                                                                                         Rev. 12/80



-
               0:20-cv-04519-SAL-PJG                               Date Filed 06/23/21                         Entry Number 42                        Page 2 of 7


                    .
 U.S. Department of Justice
 United States Marshals Service
                                                                                        PROC~ RE€EIPT AND RETURN
                                                                                        See "f119v:,1C/ia,a for Sez,•ice ofProcess by U.S. Mqrshal"

 PLAINTIFF

  DBFBNDANT


                                                                                           • TO SBRVB OR DESCRIPTION OF PROPERTY TO SBIZ1! OR CONDEMN
  SERVE                                                                                                                                                                ''L,::,
                                                                                                                                                                         """''
     AT
                                                                                                                                                       C--\1_
                                                                                                                                                                        :1!        7J
                                                                                                                                                       o_
                                                                                                                                                                         )_;..-
                                                                                                                                                                                   ~--; 1
 SEND NOTICE OF SER.VICE COPY TO RBQUBSTBR ATNAMB AND ADDRESS BBLOW                                                                                                                (~
                                                                                                                  Number of prooeaa to be              c:                  I       1--r-1
                                                                                                                  servlld with thi1 Ponn 285                              O"'\
                                                                                                                                                        C>                              -~
                                                                                                                                                                                    ,...'--.

                                                                                                                  Number of parties tD be
                                                                                                                                                        J:,,...                     :-·,·1
                                                                                                                                                                           -
                                                                                                                                                                           _,lo,

                                                                                                                  served in Ibis cue                     (./)
                                                                                                                                                         (;:
                                                                                                                                                                                     CJ

 ...,_,,__,_,_____,_,,_,,   __________________________________                                                    Check for sorvioe
                                                                                                                  on U.S.A.                       _____f-___
                                                                                                                                               ..._               tf
                                                                                                                                                                             C>




                                                                                                               T.ELEPHONB NUMBl!ll



                                                            .S, MARSHAL ONLY-DO NOT WRITE BELOW
 I acknowled1111 receipt for the tote!     Total Procen District of       District tD
 number ofproceu indlcallld.                            Origin            Serve
 (Sign 011/yfor USM28J ifmor•
 them on• USM 28J 11 mbmltted)             _J_ No.!1.L No.!11
 I hereby certify and retum that 1 0 have pel'lllllllly servlld ,0 have l1111aJ evid!lllce of111rvice,  have ex~ as shown in "Remarks", the process deaonlled
 on the individual, company, corporation, etc., at the address 1hown above on th11 on tho individual , company, corporation, eto. 1hown at lbe addrna imertld below.
 0    I hereby cartify and return that I am unable ID locate the Individual, company, corporation, etc. named above (811 ,-maria blluw)
 Name and title of Individual aerved (Ifnot shown obon)                                                                 O   A pmon of lllitable age and disllrlltlon
                                                                                                                            then reaidlng In defendant's usual place ·
                                                                                                                            of abode
                                                                                                                        Data                    Time



                                                                                                                                  ofU.8. Manhal or Depuly


 Se                         tal Mileage Chq111 Porwardin11 f'c11      Total Cbar11111       Advance Deposits     Amount owed to U,8, Ma11h11i• or
(                            udin end•avor.r)                                                                    (Amount of Refund•)

\                                 ~"!bl.16                              }g,~ .                                          J ~ •3 lo




                            I. CLaRK OFTHE COURT                                                                                      PRlOR EDITIONS MAY BE USI!D
                            2, USMS RECORD
                            3. NOTICE OP SERVICB
                            4. BILLING STATEMENT': To be returned ID the U.S. Marshal with payment,
                               ir nny amount is owed, Please remit promptly pa yob le to U.S. Marshal.                                                            Form USM-285
                            5. ACKNOWLEDGMENT OF RECEIPT                                                                                                              Rev. 12/80
               0:20-cv-04519-SAL-PJG                              Date Filed 06/23/21                          Entry Number 42                      Page 3 of 7



 U.S. Department of Justice                                                             PROCESS RECEIPT AND RETURN
 Unitec;I States Marshals Service
                                                                                                             u.s. Mqrshal"
                                                                                        See "ll'lltructians for Sez,,ice q.fPrqcess by

 PLAINTfFF




                         N\MB OP INDIVIDUAL, COMP
  SERVE                    bi. "'-1Cb]t,
           AT    {       ACOR.BS

       .
 SEND NOTICE OP SBRVIC
                           43
                                                                                                                  Number of proceu to b,
                                                                                                                  served with this Ponn 285             (;
                                                                                                                                                                    :3!
                                                                                                                                                                    ,:_,,.,   ::::fJ
                                                                                                                                                            ·-.               i    ·;7
                                                                                                                                                        r                     C)
                                                                                                                  Numblll' of parties ID b1
                                                                                                                  served In tbfl CUI
                                                                                                                                                        ...,
                                                                                                                                                        C:            I
                                                                                                                                                                     O"'\     '.    ·1
                                                                                                                                                        c, ..                           _;
                                                                                                                                                                     __,.          .,   .._
                                                                                                                  CbllCkforsll'Vice
                                                                                                                  on U.S.A.
                                                                                                                                                        ►-
                                                                                                                                                         (.I),       "
                                                                                                                                                                     -'"'
                                                                                                                                                                                  rq
                                                                                                                                                                                   ~
                                                                                                                   ·---------                    n.- ·-,Yo"-·-


                                                             ;;w tLf?'J/Jlli/ J;m,/k( _7.-~Jt
  SPBCIA.l. JNSTRUCTIONS OR OTHER INFORMATION THAT Wli..L ASSIST IN BXPBDJTINO SBRVICB                              (lnt!lndcBffllneB qndA{tmrqt• tlddrtuur--

,_An   r,1~~7,l)~.,'];;f                                                                                                                                              o~




                                                                                                               TELEPHONBNUMBBR



                                                     F U.S. MARSHAL ONLY-DO NOT WRITE BELOW T
 I acknowl1dg11 l'CICDipt for Dtotal                     District of      District to
 number of-proceaa indlasted.                            Origin           Serva
 (Sign only for USM 28J I/mar•
 than an• USM 28J /1 aubmltttJd)                         No,1.l No,.!}l
 I hereby certify and return that IO have pe110nslly served ,0 havo legal evidance ofmvlce,           have execumd a■ shown In "Rcmarb", the process daacnoed
 on 1h11 Individual , company, corporation, etc,, at Iba addms shown above on Iha an the Individual, company, corparatlcn, etc. shown at the addl'llla lnslll'lld below.
 0     I hereby certify and return that I am unable lo locate the Individual, comp1111}', corporation, etc. named above(&• nmarla b,law)
 Name and title of individual served (I/not shown abov.)                                                                O     A pman of suitable ap and discretion
                                                                                                                              then residing In defendant'& UIUIII placs ·
                                                                                                                              of abode
                                                                                                                         Dale                   Time,



                     -..
                     0

                  ..::r
                                                                                                                        Signaturs ofU.S, Ma11hal or Deputy


                           otal Mileage, Charges Forwarding Fee        Total Cbargas        Advance Depcsita    Amount owed to U.S. Marsba.J• or
                         including endeavors)                                                                   (Amount of Refund")
                           ( \o<t) fM\~
                            sq.~


                           I, CLBRK OFTHB COURT                                                                                       PRIOR aomONS MA y BB USED
                           2, USMS RECORD
                           3. NOTICE OP SER VICB
                           4. BILLINO STATEMBNT•: To be returned to the U.S. Marshal with payment,
                              if any amount is owed Please remit promptly payable to U.S. Marshal,                                                                FormUSM·28S
                           5. ACKNOWLBDOMENT OF RECEIPT                                                                                                              Rev, 12/80
                0:20-cv-04519-SAL-PJG                                 Date Filed 06/23/21                         Entry Number 42                       Page 4 of 7


                      '
   U.S. Department of Justice                                                             ~-ROCJ.tSS         T    ~CEIPT AND RETURN
   Unitec;I States Marshals Service
                                                                                          See "{iuu:11ttfaFse1,1ce qfProceu by U.S,                  Mrqshal"
    PLAINTIFF




                                                                                                                                                                         BMN

    SERVE             ~t~,~~~~..J.JLJ.?:LL~fdY~!d:!~~~~!:!!.L~~a.i:::!~~~-
            AT            ADD


                                                                                                                     Numbar of process to ba
                                                                                                                     served with th!a Ponn 28.5



                '                                                                                                    Number of parties to be
                                                                                                                     aervad In thia ca,1

                                                                                                                     Chi,ck for Slll'Vfce
                                                                                                                                                                         CT\




                L                                                                                                    DD U.S.A.

                                                                                                                      ,--------1------,=-
    SPECIAJ.. INSTRUCTIONS OR OTHER. INFORMATION THAT WILL ASSIST IN BXPBDJTINOSBRVICB (ln,;{1uftBwtmumlA{t,cnqJ1Addii,«J. 0
                                                 77r•
  ~              ~                       e,., ,<l/r'];/
    All T11/11plron;('11m!;n- lUf~&tlmtd11d A•ai14jl•/br8lfl'llit:11):                                              c
                                                                                                                                                                           Fold


                      3-S L/- 3-3/· ZI                                               7;oo. P,~                     1:01)         A-Af
                                                                                                                  Tl!L!PHONB NUMBSII.




                                                      OF U.S. MARSHAL ONLY-DO NOT WRITE BELOW THIS LINE
   r acknowledge receipt for 1h11 total
   number of proc1111 indicated.
                                             Total ProDIIII District of
                                                            Origin           DI""•'" 91-~-o<CI"'
                                                                             Serve
   (Sign only far USM 281 /fman
   thOlf an• USM 28J Is submltllld)                         No.   .11        No.-1l.                                               ~
   I hereby certify and re tum that I  bava permaally servad , 0 h~ve legal evidenca of service,           hava axecuted aa shown In "Ramm•, Iba proc1111 described
   on the iodlviduaJ , company, corporation, etc., at Iba addres■ shown above on 1h11 on Iha Individual , company, corporation, em, shown at the addreu inlerted below,

   0   I hereby certify and return that I am uoable to locate the Individual, company, corpomtlon, etc. named above (Su mnarla b,Jow)

                                                                                                                            0    A penoa oC suitabh, age and diacn:tlon
                                                                                                                                 thou residing In defendant's 11111al place ·
                                                                                                                                 of abode
                                                                                                                            Data                    Time


                          ..
                      ..::r
                      X:
                                                   Forwarding Pea         Total Chargea      Advance Di,paailll     Amount owed to U.S. Marshal• or
                                                                                                                    (Amount ot' Refund•)




                                     u
                               I. CLERK OP THE COURT                                                                                        PRIOR EDITIONS MAY BB USED
                               2. USMS RECORD
                               3. NOTICE OF SBRVICB
                               4. BILLINO STATEMSNT•: Ta be returned to the U.S. Marshal with payment,
                                  if any amount is owed, Please remit promptly payable to U.S. Marshal,                                                           FormUSM-285
                               5. ACKNOWLEDGMENT OF RECEIPT                                                                                                           Rev, 12/80



----------------------
                0:20-cv-04519-SAL-PJG                              Date Filed 06/23/21                          Entry Number 42                    Page 5 of 7



  U.S. Department of Justice
  tfoited States Marshals Service                                                       P~~S RECEIPT AND RETURN
                                                                                        See "fr,.~t,:uctt.tzns far Se1,;ce offroc:es.r by   us. Mqrshal"




                                                                                                                   Numbarofproceu to be

                 r             J f.h11/!)     , '{J.ef) ~ Ji /3 ?J/.i /                                            servad with this Parm 28S                ,.

                               J/lJS     JJCie
                               IJ _, 1 _ ·• ,
                                                   la~
                                              ..-; ~
                                                                                                                   Numbarafpartlestabe
                                                                                                                   servad lo tbia cue                   8 .:          ~·'"
                                                                                                                                                                      :::"'
                               ITLlla.JI .{;ottll, j_    . rc-AJJf·                                                Cbeckfarservice                      ~.:           1
          .__L
             ________ ·-------~...t/..._____l-,_a_a_u_.s_.A._________,;__._                                                                                           _:_
       SPECIAL lNSTRUCTIONS OR OTHBR INFORMATION TiiATWILL ASSIST IN BXPBDlTINO SBRVICB (Jnr:ltulc BHlfnr,1 qndAltcawf• ~ J C
       All Te/ephon• N11mb1rr, lll1d Esd1nat11d Tlma Availabl11jbrSuvlc1)1                                                                              o;            _
Fald
                     She, woU-S                               7/lJD ?.tit - 'f,~j) A/I(                                                                     :         C)


                        ~ lo.                            -.k::! ll~Al .l>ePr                                                                                ~-
                                                                                            PLAINTIFF           Tstf!PHONB NUMBBR.

                                                                                        0   DBP!!NDANT

                                                            .s. MARSHAL ONLY-DO NOT WRITE BELOW Tms LJNE
  I acknowledge receipt for the total      Total Proceu District of       District to
  number ofproco11 indicated.                           Origin           Serve
  (Sign only for USM 28J ff mars
  than an• USM 28J (1 ,mbmltted)                          No.!11         No.!11

  I hereby certify and re tum that I D have personally served •0 have legal evidence of aarvlce,        have executed as shown in "Rmnarlcs", the procea deacribed
  on the individual, company, corporation, etc,, at the addres■ shown above on the on 1h11 Individual. company, corporation, etc, shown at the addrell ill111rted below.

   0     I hereby certify and retum that I am unable to locate the Individual, compBDY, corpmatlon, 1111:. nam~ above (Su remarkr bsluw)
  Name and tlthtofindlvidual served (lfnotahawn abav,)                                                                   0   A parson of1uitabl1 age and discretion
                                                                                                                             then residing In defendant's 111Ual place ·
                                                                                                                             ofabod11
                                                                                                                         Date                  Time




                          al Mileage Chlll'glll Forwarding Pee        Total Charges         Advance Deposilll    Amount owed to U.S. Marsha.I• or
                       mluding ,nd,avora)                                                                        (/\mount of Refund*)
                       ~ob)V\\\~
                       c-,.,


  REMARK.Si " /            f


                               I, CLERK OP THE COURT                                                                                 PRIOR EDITIONS MAY BB USED
                           2, USMS RECORD
                           J. NOTICE OP SERVICB
                           4. BILLING STATBMBNr•:To be returned to the U.S. Marshal with payment,
                              if ony amount is owed. Please remit promptly payable to U.S. Marshal.                                                              Form USM-285
                           5. ACKNOWLEDGMENT OF RECEIPT                                                                                                              Rev. 12/80
              0:20-cv-04519-SAL-PJG                              Date Filed 06/23/21                        Entry Number 42                       Page 6 of 7



 lJ.S, Departme"nt of Justice
                                                                                         JRO(;JS~JlECEIPT AND RETURN
_-.~ United
         States Marshals Service
                                                                                         S!e ''ll!i.V''fCtlqns for se,,,ice qffrqcess by   u,s. Mqrshal"
  PLAINTIFF
               ,::::
  DRPENDAN




   SERVE {~N~~~l.l.l'!'=:!JL.lI..ll!.~~~L....d~~~...Lli.!LIL.f:UJ.~t.__fHt.~:....b..J::.1..&£.,p;jL~-
              AT        A       3                                                                                      ,/a/11- Z/flO /
                                                                                                                                                                    x~         >:J
                                                                                                                   Number of proceu to be                           -<         r77
                                                                                                                   served with 1h11 Ponn 28.5
                                                                                                                                                                                7
                                                                                                                                                                               r-n
                                                                                                                                                                               .._:·'("-==
                                                                                                                                                                    -0
                                                                                                                                                                    :J:        rri
                                                                                                                                                                               :::J



                                                                                                                                                                        Fold




                                                ,~OF U.S. MARSHAL ONLY- DO NOT W
 I acl01owlcdg11 n,coipt far the tatal   .Tatal Process   District af      District ID
 numb11r of procaaa indicated.                            Origin           S11rve
 (Sign only for USM 18S ifmare
 than on• USM 28S 18 ,ubmllted)                           No,!11 Na.!1l
 I heraby certify and return that 1 0 have personally served , 0 have l11gal evld11nce of aervlca,   have executed na shown In "Remarka", the proae11 delcribed
 on the lndividuaJ , company, corporation, etoi, at Ibo adn■ shoWII above on Ibo on the Individual, company, aorpcratlon, oto. shown at the addn,aa inserted below.

  0    I hen,by certify and ratum that lam unable to locate the Individual, campa11y, carporatlon, ell:. named abave (Se, rrmarkr b,law)
                                                                                                                         D   A penan ofsultabla aga and discrallon
                                                                                                                             th11n l'llBidlng In defendant's usual plaas ·
                                                                                                                             of abode
                                                                                                                         Date                   Time




                                               Forwarding Pee           Total Charge■        Advance Deposlta    Amount owed to U,S. Marshal• or
                                                                                                                 (Amount ot'Refund*)




 REMARKS:              "I/.
                           I. CLERKOFTHBCOURT                                                                                       PRIOR EDITIONS MAY BE USED
                           2. USMS RECORD
                           J. NOTICE OP SERVICB
                         . 4. BILLING STATEMENT': To bDretumed tD lhe U.S. Marshal with payment,
                              if any amount is owed. Please remit promptly payable to U.S. Marshal,                                                            Form USM-28S
                           S. ACKNOWLEDGMENT OF RECEIPT                                                                                                            Rev. 12/80
           0:20-cv-04519-SAL-PJG                              Date Filed 06/23/21                       Entry Number 42                        Page 7 of 7



 U.S. Department of Justice
 United States Marshals Service                                                 .f~O~ESS RECEIPT AND RETURN
                                                                                    t:iee ·•fw.tr11ctionr for Sez,,ice qfProcess {zy      u.s, Mqrshal"




              r                                                                                                Numbar of parties ID be
                                                                                                               served lo this 01111

                                                                                                               CbllCk for llll'Vico                              C'.)
                                                                                                               on U.S.A.

  SPBCIAL INSTRUCTIONS OR. OTIUm. lNPORMATION THAT WILL ASSIST IN BXJ'BD1TINO SBR.VICB llncllul,Pum,m qndA1tp11q11 A44r'1«1•

'*AU,.,.,~ ~O:::~NJ~j                                                                                                                                               Fold

      ,.. J?L)3o Jl.4-m:&L-iPJ f /Jtud                                                         ti-r Je1L. ff:W,lilll -f;/,J/1
     LhM'rl-JiJP06A-, T .3?1ZI                                                                   J   &~~ IA.)U/!'
                                                                                                ,f;~, .:re
                                                                                                            TELl!PHONB NUMSJm.
                                                                                                                                       .a.~,
                                                                                                                                      led

                                                                                        PLAINTIFF
                                                                                    0   DBPB,t!DANT

                                                      U.S. MARSH.AL ONLY-DO NOT WRITE BELOW T
 I acknowledge receipt for the total   Total l'roceas District of     District ID                                                                        Dato
 number ofprocaas indlcatod.                          Origin          Serve
 (Sign only for USM 281 lfmara
 than an• USM 281 /1 aubmltted)                        No.            No.-21
 I hilreby certify and return that I D have personally served , 0 have legal evidence of service,    have executed 01 abown la "Remarks", the procen d_eacribed
 on the individual, company, corporation, etc., at the addreu shown above on the on the Individual, company, corporation, etu, shown at the addreu lnaertod below.
 0   I hereby certify and return that I am UDable to l9cate the Individual, company, corporation, etc. named above (Se, remarla b,law)
                        ldual sarved          own abov,)                                                             0     A person 9f 111itabl11 age, arul diacratlon
                                                                                                                           then residing In defendant's usual piaca ·
                                                                                                                           of abode
                                                                                                                                             Time



                                                                                                                      Slgnaturll ofU.S. Marshal or Deputy


                                                                                        AdvanCII Oepaaill    Amount owed to U.S. Morsh11l• or
                                                                                                             (/\mount ofRefund•)




REMARKS:        ", ,




                       I. CLERK OP THB COURT                                                                                          PRIOR eomoNS MAy BB USED
                       2. USMS RECORD
                       3. NOTICE OP SBRVICB
                       4. BILLINO STATEMENT•: To bmrumad to the U.S. Marshal with payment,
                          if any amount is owed Please nimit promptly payable to U.S. Marshal.                                                              Fann USM-285
                       5. ACKNOWLEDGMENT OF RECEIPT                                                                                                             Rev. 12/80
